DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 1 recites “co-feeding benzene in the feed stream in a proportion of the feed stream sufficiently high to reduce ring loss relative to a reference stream at same transalkylation conditions of pressure, WHSV, inlet temperature, and molecular hydrogen to hydrocarbon molar ratio, where benzene in the feed stream is replaced with an equal weight of toluene in the reference stream” (emphasis added). Since the benzene in the feed stream is replaced with toluene in the reference stream, the reference stream is interpreted as containing no benzene and containing toluene in an equal weight amount of benzene in the feed stream in addition to pre-existing toluene in the feed stream, if present. Furthermore, the reference stream is interpreted as containing the same amount of C9+ heavy aromatics as the feed stream. 

Response to Amendment
The objections to claims 15 and 20 are withdrawn in view of the amendments to said claims.
The rejections of claims 7 and 20-24 under 35 U.S.C. 112(b) are withdrawn in view of the amendments made to claims 7 and 20. 

Response to Arguments
Applicant’s arguments (see Remarks filed on 06/16/2022) with respect to the rejection of claim 2 under 35 U.S.C. 102 as being anticipated by Casey (US Pat. 7,405,335) have been fully considered and are persuasive. Claim 2 has been amended by incorporating the recitation of claim 6, and Casey no longer anticipates claim 2.  Therefore, the 102 rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Casey. 

Applicant's arguments with respect to the rejection of claims 1, 3-12, 14-21, and 23-25  have been fully considered but they are not persuasive. 
On page 10, Applicant argues that Casey does not disclose or suggest the benzene co-feeding begins at a start of a catalyst cycle immediately catalyst activation, as required in claims 1 and 2.  Applicant asserts that co-feeding in the transalkylation at a rate substantially higher than has been conventional can surprisingly reduce the extent of ring loss, and that Casey does not recognize, disclose, or suggest there is any benefit of cofeeding benzene to reduce ring loss.
In response, it is acknowledged that Casey does not explicitly disclose that benzene co-feeding begins at a start of a catalyst cycle following catalyst activation. However, it is well within the skills of an artisan that a deactivated catalyst, such as a zeolitic catalyst in a transalkylating process, may be subjected to regeneration to regenerate/reactivate the catalyst prior to its re-use, and that the flow of reactants to the reaction zone is resumed at a start of a catalyst cycle following catalyst activation to continue the reaction process with a reactivated/regenerated catalyst, as evidenced by Pelati ([0051], [0053]-[0054], noting the regeneration takes place off-stream and the regenerated catalyst is then placed on-line for continued production). Therefore, the limitation that the benzene co-feeding begins at a start of a catalyst cycle following catalyst activation does not distinguish the claimed process from the prior art.
It is also acknowledged Casey does not explicitly disclose that the benzene cofeeding reduces ring loss as suggested by the instant application. However, Casey and claim 1 of the instant application teach the same process including the benzene cofeeding. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. MPEP 2145. II. As noted in the previous Office Action (pg. 5-6), the transalkylation conditions employed in the instant invention are conventional conditions that are effective to produce C8 aromatics and/or to convert ethylbenzene to benzene and ethane (Spec., [0034]). These conditions overlap with those disclosed by Casey (col. 6, line 55 - col. 7, line 3). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% and toluene in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The feed stream taught by Casey, which may predominantly include benzene while containing no toluene, is considered to render obvious the claimed limitation “co-feeding benzene in the feed stream in a proportion of the feed stream sufficiently high” (emphasis added). It is noted that the instant invention states "the co-fed benzene in the feed to the transalkylation unit can be at a weight proportion in a range from greater than about 10 to about 50 percent, preferably from 15 to 30 percent of the total weight of the benzene feed stream and the C9+ aromatics feed stream" (Spec., [0031]), which is also encompassed by the feed stream of Casey. Since Casey and the claimed invention disclose the same or substantially the same process, it is reasonably expected that Casey would have the same or substantially the same result as the claimed invention, absence evidence to the contrary, including the ring loss being reduced relative to “a reference stream” at same transalkylation conditions of pressure, WHSV, inlet temperature, and molecular hydrogen to hydrocarbon molar ratio, where benzene in the feed stream is replaced with an equal weight of toluene in the reference stream. See MPEP 2112.01 I; 2145 11.
With respect to the alleged unexpected results of the benzene co-feeding, it is acknowledged that the examples 1 and 2 provide a showing of unexpected results, i.e., reduced ring loss, with a feed stream containing 20 wt% benzene and 80 wt% C9+ aromatics, when operating transalkylation in the presence of a catalyst containing two metals on a meso-mordenite/zeolite support, as described in US Pat. 10,053,403B, under conventional reaction conditions (Spec., [0085]-[0091]). However, Applicant is reminded that that evidence presented to rebut a prima facie case of obviousness must be commensurate in scope with the claims to which it pertains and that such evidence which is considerably narrower in scope than claimed subject matter is not sufficient to rebut a prima facie case of obviousness. In re Dill, 604 F.2d 1356, 1361, 202 USPQ805, 808 (CCPA 1979). The examples provided in the instant specification (see Spec., [0085]-[0091]) are only conducted with a particular type of catalyst described in US Pat. 10,053.403, issued on 08/21/2018, and with a particular mixture of benzene and toluene (i.e. 20:0). As noted in the instant specification, co-feeding benzene in the transalkylation process at a substantially higher than has been conventional and obtaining a product stream with a lower ring loss would be considered a surprising result in light of the general knowledge that benzene has a greater contribution to ring loss than toluene (Spec., [0008]). However, it appears that Applicant has not clearly specified the critical feature in the instant claims in achieving the unexpected benefit of said co-feeding benzene, which is counterintuitive in light of the general knowledge with regard to benzene and ring loss in transalkylation. That is, it is unclear whether the unexpected reduction in ring loss results from the application of (i) a catalyst disclosed in US Pat. 10,053,403B, (ii) a particular ratio of benzene to toluene in the feed stream, (iii) an undisclosed essential feature, (iv) a combination thereof. 

Specification
The disclosure is objected to because of the following informalities.
(I) In Paragraph [0089], “experiment 3” and “experiment 4”should be replaced with “Experiment 2A” and “Experiment 2C” for consistency with the results shown in Table 2.
(II) In Table 1, on page 15, the amount of C9+ under Experiment 1B is left blank, which appears to be an unintentional error. Applicant is suggested to add “80” into the missing space in the table, which is consistent with the rest of the example (Example 1).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 27 contains a subject matter that is not fully supported by the instant specification as originally filed. Claim 27 recites the steps of (a) supplying a first feed stream comprising toluene, C9+ heavy aromatics, and optionally benzene to a transalkylation reactor, and (b) reducing the amount of toluene in the first feed stream and co-feeding benzene or, if benzene present in the first feed stream, increasing the amount of benzene in the first feed stream to provide a second feed stream that includes a greater amount of benzene than the first feed stream, and (c) supplying the second feed stream to the transalkylation reactor. Therefore, claim 27 appears to require that the composition of a feed stream being supplied to a transalkylation reactor is adjusted on-stream (i.e. without interrupting the operation of an ongoing transalkylation), which is not sufficiently supported by the originally-filed specification. In Remarks filed on 06/16/2022, Applicant asserts that support for new claim 27 can be found at least in Examples 1 and 2 of the originally filed specification. However, while Examples 1 and 2 demonstrate transalkylation processes using feed streams having different benzene/toluene concentrations and operating at start-of-cycle conditions while co-feeding benzene or toluene (Spec., [0086]-[0087]), the examples do not show or suggest that the concentrations of benzene and toluene in the feed stream are or can be modified on-steam.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 14-15, 17-21, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335), as evidenced by Pelati et al. (US Pub. 2009/0234169 A1).
Regarding claim 1, Casey discloses a transalkylation process comprising:
(a) supplying molecular hydrogen and a feed stream (i.e. the combined stream of 112, 156, and 138 in Fig. 1) comprising C9-C10 aromatics (156) and toluene (112) to a transalkylation reactor (114) comprising a catalyst comprising a zeolite and at least one metal to produce C8 aromatics (col. 6, lines 18-30 and 63-65); and
(b) co-feeding benzene (112) in the feed stream (col. 6, lines 24-25). 
Casey does not explicitly disclose that the benzene is co-fed in the feed stream “in a proportion of the feed stream sufficiently high to reduce ring loss relative to a reference stream at same transalkylation conditions of pressure, WHSV, inlet temperature, and molecular hydrogen to hydrocarbon molar ratio, where benzene in the feed stream is replaced with an equal weight of toluene in the reference stream.”
However, it is noted that the transalkylation conditions employed in the instant invention are conventional conditions that are effective to produce C8 aromatics and/or to convert ethylbenzene to benzene and ethane (Spec., [0034]). These conditions overlap with those disclosed by Casey (col. 6, line 55 – col. 7, line 3). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% and toluene in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The feed stream taught by Casey, which may predominantly include benzene while containing no toluene, is considered to render obvious the claimed limitation “co-feeding benzene in the feed stream in a proportion of the feed stream sufficiently high” (emphasis added). It is also noted that the instant invention states "the co-fed benzene in the feed to the transalkylation unit can be at a weight proportion in a range from greater than about 10 to about 50 percent, preferably from 15 to 30 percent of the total weight of the benzene feed stream and the C9+ aromatics feed stream"  (Spec., [0031]), which is also encompassed by the feed stream of Casey. Since Casey and the claimed invention disclose the same or substantially the same process, it is reasonably expected that Casey would have the same or substantially the same result as the claimed invention, including the ring loss being reduced relative to “a reference stream” at same transalkylation conditions of pressure, WHSV, inlet temperature, and molecular hydrogen to hydrocarbon molar ratio, where benzene in the feed stream is replaced with an equal weight of toluene in the reference stream.
Casey does not explicitly disclose that benzene co-feeding begins at a start of a catalyst cycle following catalyst activation. However, it is well within the skills of an artisan that a deactivated catalyst, such as a zeolitic catalyst in a transalkylating process, may be subjected to regeneration to regenerate/reactivate the catalyst prior to its re-use, and that the flow of reactants to the reaction zone is resumed at a start of a catalyst cycle following catalyst activation to continue the reaction process with a reactivated/regenerated catalyst, as evidenced by Pelati ([0051], [0053]-[0054], noting the regeneration takes place off-stream and the regenerated catalyst is then placed on-line for continued production).

Regarding claim 2, Casey discloses a transalkylation process comprising:
(a) supplying molecular hydrogen and a feed stream (i.e. the combined stream of 112, 156, and 138 in Fig. 1) comprising C9-C10 aromatics (156) and toluene (112) to a transalkylation reactor (114) comprising a catalyst comprising a zeolite and at least one metal to produce C8 aromatics (col. 6, lines 18-30 and 63-65); and
(b) co-feeding benzene (112) in the feed stream (col. 6, lines 24-25).
Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% (col. 11, lines 26-27; TABLE 4), thereby meeting the claimed range of “not less than 10 weight percent.”
Casey does not explicitly disclose that benzene co-feeding begins at a start of a catalyst cycle following catalyst activation. However, it is well within the skills of an artisan that a deactivated catalyst, such as a zeolitic catalyst in a transalkylating process, may be subjected to regeneration to regenerate/reactivate the catalyst prior to its re-use, and that the flow of reactants to the reaction zone is resumed at a start of a catalyst cycle following catalyst activation to continue the reaction process with a reactivated/regenerated catalyst, as evidenced by Pelati ([0051], [0053]-[0054], noting the regeneration takes place off-stream and the regenerated catalyst is then placed on-line for continued production).

Regarding claim 3, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% (col. 11, lines 26-27; TABLE 4). The claimed range of 10-50 wt% falls within the range disclosed by Casey, and is considered prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05. I.

Regarding claim 4, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt% and toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4), which equates to a weight ratio of benzene to toluene of 75:0 – 20:20 or at least 1:1.

Regarding claim 5, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The claimed limitation “wherein the feed stream is essentially free of toluene” (i.e. approximately 0%) is considered prima facie obvious since it lies within the range disclosed by Casey. 

Regarding claim 8, Casey does not explicitly disclose wherein transalkylation conditions in the transalkylation reactor comprise a WHSV less than 4 hour-1 for a period of at least 180 days. However, the claimed WHSV of less than 4 hour-1 is considered fall within the liquid hourly space velocity, when converted to WHSV, and is consequently considered prima facie obvious. With respect to the claimed duration of at least 180 days, it is reasonably expected that the catalyst will lose its activity over time. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reaction time and arrive, by routine experimentation, at the claimed range of at least 180 days.

	Regarding claim 9, Casey discloses that the typical feed compositions to the transalkylation reactor include benzene preferably in an amount of 20-75 wt%, C9+ aromatics (C9, C10, and C11+ aromatics) preferably in an amount of 0-88 wt%, and toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4). The claimed composition of the feed stream comprising 10 wt% or more of benzene, 65 wt% or more of C9+ heavy aromatics, and 35 wt% or less of toluene, overlap the corresponding ranges disclosed by Casey and are considered prima facie obvious.

	Regarding claim 10, Casey discloses that the process comprises:
	recovering an isomerization benzene stream (via a deheptanizer 168 and a benzene column 124 in Fig. 1) from a xylene isomerization unit (164) (col. 7, lines 17-32; col. 10, lines 52-53 and 63-66; Fig. 1); and
	supplying the isomerization benzene stream to the feed stream to the transalkylation reactor (col. 7, lines 17-32).

	Regarding claim 11, Casey’s process is free of an extraction unit (Abstract; col. 10, line 63 – col. 11, line 4; Fig. 1).

	Regarding claim 14, Casey discloses that the process comprises:
treating an aromatics feed stream (106 in Fig. 1) in a feed fractionation unit (108 and 150) to recover a C9+ heavy aromatics stream (156) and a fractionation stream (112) enriched in benzene (“overhead containing toluene and lighter boiling components”) (col. 6, lines 18-23; col. 9, lines 31-37; it is noted that the reformate splitter 108 and the xylene column 150 correspond to the claimed feed fractionation unit); and
supplying the recovered C9+ heavy aromatics stream to the feed stream to the
transalkylation reactor (114) (col. 9, lines 37-38).

Regarding claim 15, Casey discloses that the process comprises supplying at least a fraction of the fractionation benzene stream (112 in Fig. 1) to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25).

Regarding claim 17, Casey discloses that the process comprises:
recovering a xylene-rich stream (116 in Fig. 1) from the transalkylation reactor (114) (col. 7, lines 9-16); and 
supplying at least a fraction (146) of the xylene-rich stream to the feed fractionation unit via streams 120 and 128 (col. 7, lines 16-20).

Regarding claim 18, Casey discloses that the process comprises:
recovering a C8 stream (152 in Fig. 1) from the feed fractionation unit (108 and 150) (col. 6, lines 19-23; col. 9, lines 31-37);
recovering a paraxylene enriched product stream (162) and a mixed xylenes stream from the C8 stream (160) (col. 9, line 53 – col. 10, line 2);
feeding the mixed xylenes stream to a xylene isomerization unit (164) to obtain a xylene isomerate stream (166) (col. 10, lines 52-53);
fractionating the xylene isomerate stream to obtain an isomerization xylene stream (172) (col. 10, lines 52-55); and
supplying the isomerization xylene stream to the feed fractionation unit (col. 10, lines 60-62).

Regarding claim 19, Casey discloses that the process comprises:
recovering an isomerization benzene stream via a deheptanizer 168 (Fig. 1) and a benzene column 124 (col. 7, lines 17-32; col. 10, lines 52-53 and 63-66; Fig. 1); and
	supplying the isomerization benzene stream to the feed stream to the transalkylation reactor (114) (col. 7, lines 17-32).

	Regarding claim 20, Casey discloses that the process comprises:
distilling the aromatics feed stream in a first column (150 in Fig. 1) in the feed fractionation unit to obtain a C8+ bottoms stream (110) and an overhead stream (112) enriched in toluene and/or benzene (col. 6, lines 19-23);
supplying at least a fraction of the overhead stream to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25); and
distilling the fraction (146) of the xylene-rich stream, the C8+ bottoms stream, and the isomerization xylene stream (172) in a second column in the feed fractionation unit to obtain the C8 stream (152) for paraxylene recovery, the C9+ aromatics fraction (156) for transalkylation, and optionally a C11+ aromatics stream (154) (col. 9, lines 31-37; col. 10, lines 60-62; Fig. 1).
Casey differs from claim 20 in that it sends the fraction (146) of the xylene-rich stream to the second column, instead of the first column. However, it is noted that the first and second columns are fluidly connected, and the fraction 146 is expected to mainly contain C8+ components (col. 9, lines 28-30). Having a feed location for the fraction 146 at the first column, instead of the second column, would be considered an obvious matter of design choice which may result in additional recovery of C7- components from the fraction 146 at the expense of increased operating cost for the first column. 

Regarding claim 21, Casey discloses obtaining an overhead stream (112 in Fig. 1) comprising C7- components from the aromatics feed stream (106) in the reformate splitter (108) (col. 6, lines 18-23).  Since the heavier components, e.g., C8+ hydrocarbons, have been removed, it can be said that the overhead stream is enriched in benzene, i.e., the benzene concentration being increased relative to the aromatics feed stream.
Casey further discloses supplying at least a fraction of the overhead stream to the feed stream to the transalkylation reactor (114) (col. 6, lines 24-25).

Regarding claims 23-24, Casey discloses obtaining an overhead stream (112 in Fig. 1) comprising C7- components from the reformate splitter (108) and directing said overhead stream to the transalkylation reactor (114) (col. 6, lines 18-27).  
Casey does not explicitly disclose distilling the overhead stream to obtain a fractionation benzene stream and a fractionation stream, where at least a portion of the fractionation benzene stream and/or the fractionation toluene stream is supplied to the feed stream to the transalkylation reactor. 
However, as noted above, Casey discloses sending an overhead stream containing benzene and toluene to the transalkylation reactor (col. 6, lines 18-27). Recovering a benzene stream and a toluene stream, separately, and then sending them to the transalkylation would be considered an obvious variant as Casey’s recovering a single stream containing benzene and toluene and sending it to the transalkylation, in the absence of unexpected results.

Alternatively, Casey notes that the amount of highly pure benzene that can be obtained from benzene column 134 is in relationship to the amount of toluene consumed in the disproportionation of disproportionation reactor 114 (since the highly pure benzene product is recovered via stream 136), and that an important feature of its invention is that transalkylation reactor 114 is operated to enhance the production of toluene such that desirable amounts of highly pure benzene can be obtained from benzene column 134 (col. 11, lines 5-12). Casey discloses that it can be achieved by both operating the transalkylation in transalkylation reactor 114 with a relatively high ratio of benzene to total aromatics, and by feeding both C9 and C10 aromatics to transalkylation reactor 114 (col. 11, lines 5-15). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4), while the typical feed composition (102) to the reformate splitter (108) (i.e. the first column in the feed fractionation unit) include toluene preferably in an amount of 15-30 wt% (col. 5, line 64- col, 6, line 13; TABLE 1). 
Thus, it would have been obvious to one skilled in the art to modify Casey by separating the aromatics feed stream (106) at least into a benzene stream, a toluene stream, and a C8+ stream, instead of a C7- stream and a C8+ stream, because one would have been motivated to control the toluene concentration in the feeds to the transalkylation unit (114) and the disproportionation unit (130) by controlling the flow of toluene in the aromatics feed stream. 
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Case by further separating the overhead stream (112) into a fractionation benzene stream and a fractionation toluene stream, using a well-known separation technique, such as benzene column 124 in Casey, because (i) this would enable controlling of the toluene concentration in the feed stream to the transalkylation unit, e.g., by meeting the preferable toluene amount noted in TABLE 1 in Casey, and (ii) it would provide additional toluene that can be directed to the disproportionation unit, thereby increasing the highly pure benzene yield. In addition, since the feed stream to the transalkylation in Casey is required to have benzene (see TABLE 4), it would be obvious to supply at least a portion of the fractionation benzene stream in the modified Casey process to the feed stream to the transalkylation reactor.

	Regarding claim 25, Casey discloses that the process comprises:
treating the xylene-rich stream (116) recovered from the transalkylation reactor (114) in a stabilizer unit (118 and 124) to obtain a gas stream (122), a stabilizer benzene fraction (126), and a stabilizer C8+ fraction (128) (col. 7, lines 9-16);
supplying the stabilizer C8+ fraction to the feed fractionation unit (150) via stream 146 (col. 7, lines 52-55; col. 9, lines 28-30); and
supplying at least a portion of the stabilizer benzene enriched fraction to the feed stream to the transalkylation reactor (col. 7, lines 19-21).

Regarding claim 26, Casey discloses that the typical feed compositions to the transalkylation reactor (Fig. 1, 114) may consist of benzene, toluene, and C9+ aromatics, and also relatively small amounts of C6- aliphatics and C7- aliphatics (col. 11, lines 26-40; Table 4). However, Casey suggests that such aliphatics are undesirable components in the transalkylation reactor. Specifically, Casey discloses that the transalkylation catalyst is tolerant of aliphatics, which suggests that the presence of aliphatic components detrimentally affect the catalyst (col. 6, lines 25-27). Therefore, one skilled in the art would have been reasonably motivated to remove the C6- aliphatics and C7- aliphatics from the feed stream to the transalkylation such that the only hydrocarbons present in the transalkylation reactor are benzene, C9+ aromatics, and optionally toluene.

Claims 7, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335), as applied to claim 1, and further in view of Tinger et al. (US Pub. 2015/0376086 A1).
Regarding claim 7, Casey discloses that the transalkylation conditions include:
a temperature of from about 200 °C to about 540°C,
a pressure of from about 100 kPa to 10 MP a,
a liquid hourly space velocity of from about 0.1 to about 20 hr- 1.
a hydrogen to hydrocarbon molar ratio of from about 0.1 to about 10 (col. 6, line 55- col. 7, line 3).
The claimed temperature range of 350-500°C, the claimed pressure range of 2.1-2.5 MPa, and the claimed hydrogen to hydrocarbon molar ratio of 1.5-2 each fall within the corresponding ranges disclosed by Casey, and are considered prima facie obvious. Considering the wide range of liquid hourly space velocity disclosed by Casey, the claimed weight hourly space velocity of 2-5 hr-1 is considered to fall within the range of Casey and is considered prima facie obvious.
Casey does not explicitly disclose a recycle molecular hydrogen purity from 60 to 80 percent by volume, based on the total volume of the recycle molecular hydrogen. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the reaction time and arrive at the claimed hydrogen purity range by routine experimentation since it has been held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. MPEP 2144.05 II. A
Casey does not explicitly teach that the hydrogen stream introduced to the transalkylation reactor contains recycle molecular hydrogen recovered from a transalkylation effluent.
However, Tinger, which discloses a transalkylation process for converting C9+ with benzene and/or toluene, teaches subjecting an effluent (65 in Fig. 1) from the transalkylation unit (64) to a high-pressure separator (66) where hydrogen-rich gas is collected and recycled to the transalkylation unit ([0038]-[0039]; [0041]).
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Casey by recovering molecular hydrogen from the xylene-rich stream, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular
hydrogen stream to the transalkylation reactor, as taught by Tinger, because (i) Casey discloses that its transalkylation reactor is conducted in the presence of hydrogen (col. 6, lines 63-65), (ii) Tinger teaches a method for recovering and recycling hydrogen from a transalkylation effluent, which would make the transalkylation more efficient by providing additional feed material internally, and (iii) this involves application of a known recycle technique to improve a known process to yield predictable results. 

Regarding claim 12, Casey discloses that the process comprises:
recovering a xylene-rich stream (116 in Fig. 1) from the transalkylation reactor (114) (col. 7, lines 9-11); 
treating the recovered xylene-rich stream in a stabilization unit (118 and 124) to remove molecular hydrogen and hydrocarbons lighter than C6 from the xylene-rich stream (col. 7, lines 11-16); 
recovering a benzene-rich stream (126) from the stabilization unit (col. 7, lines 16-19); and
recycling at least a portion of the benzene-rich stream to the feed stream to the
transalkylation reactor (col. 7, lines 19-21).
	Casey does not explicitly teach separating molecular hydrogen from the xylene-rich stream prior to the stabilization unit such that a molecular hydrogen-lean effluent resulting from the hydrogen removal step is treated in the stabilization unit. 
However, Tinger, which discloses a transalkylation process for converting C9+ with benzene and/or toluene, teaches subjecting an effluent (65 in Fig. 1) from the transalkylation unit (64) to a high-pressure separator (66) prior to a stabilization column (72), wherein hydrogen-rich gas collected from the high-pressure separator is recycled to the transalkylation unit ([0038]-[0039]; [0041]). 
	Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Casey by recovering molecular hydrogen from the xylene-rich stream prior to a stabilization step, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular hydrogen stream to the transalkylation reactor, as taught by Tinger, because (i) Casey discloses that its transalkylation reactor is conducted in the presence of hydrogen (col. 6, lines 63-65), (ii) Tinger teaches a method for recovering and recycling hydrogen from a transalkylation effluent, which would make the transalkylation more efficient by providing additional feed material internally, and (iii) this involves application of a known recycle technique to improve a known process to yield predictable results. 
With respect to the claimed limitation of simultaneously removing hydrocarbons lighter than C6 and a benzene-rich stream from the molecular hydrogen-lean effluent in the stabilization unit, it is noted that the stripper (Fig. 1, 118) and the benzene column (124), which have been treated as corresponding to the claimed stabilization unit, collectively remove hydrocarbons lighter than C6 (122) and a benzene-rich stream (126) (col. 7, lines 9-19). When the stripper and the benzene column are treated as a single unit, it can be said that a light stream comprising hydrocarbons lighter than C6 and a benzene-rich stream are simultaneously removed from the molecular hydrogen-lean effluent in the “single stabilization” unit. 
Alternatively, the use of a single column, instead of two, for separating three fractions from a single feed is an obvious variant that is well known to a person of ordinary skill in the art, as evidence by Tinger ([0041], disclosing the use of a stabilizer which produces a light stream comprising hydrocarbons lighter than C6, a C6-C8 stream, and a bottoms stream).

	Regarding claim 13, Casey discloses that the process comprises recovering a xylene-rich stream (116 in Fig. 1) from the transalkylation reactor (114), wherein the transalkylation is conducted in the presence of hydrogen (col. 6, lines 63-65; col. 7, lines 9-11)
	Casey does not explicitly disclose recovering molecular hydrogen from the xylene-rich stream, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular
hydrogen stream to the transalkylation reactor. 
However, Tinger, which discloses a transalkylation process for converting C9+ with benzene and/or toluene, teaches subjecting an effluent (65 in Fig. 1) from the transalkylation unit (64) to a high-pressure separator (66) where hydrogen-rich gas is collected and recycled to the transalkylation unit ([0038]-[0039]; [0041]). 
Therefore, before the effective filing date of the instant invention, it would have been obvious to modify Casey by recovering molecular hydrogen from the xylene-rich stream, and recycling the recovered molecular hydrogen or a fraction thereof to the molecular hydrogen stream to the transalkylation reactor, as taught by Tinger, because (i) Casey discloses that its transalkylation reactor is conducted in the presence of hydrogen (col. 6, lines 63-65), (ii) Tinger teaches a method for recovering and recycling hydrogen from a transalkylation effluent, which would make the transalkylation more efficient by providing additional feed material, and (iii) this involves application of a known recycle technique to improve a known process to yield predictable results. 

Claim 22 are rejected under 35 U.S.C. 103 as being unpatentable over Casey (US Pat. 7,405,335), as applied to claims 20-21, and further in view of Molinier et al. (US Pub. 2016/0264495 A1; hereinafter “Molinier”).
Regarding claim 22, Casey discloses obtaining an overhead stream (112) comprising C7- components from the reformate splitter (108) and directing said overhead stream to the transalkylation reactor (114) (col. 6, lines 18-27).  
Casey does not explicitly disclose recovering a toluene-enriched stream as a side draw from the first column, and supplying at least a fraction of the side draw to the feed stream to the transalkylation reactor. 
However, as noted above, Casey discloses sending an overhead stream containing benzene and toluene to the transalkylation reactor (col. 6, lines 18-27). Recovering a benzene-enriched stream and a toluene-enriched stream, separately, and then sending them to the transalkylation, as recited in claim 22, would be considered an obvious variant as Casey’s recovering a single stream containing benzene and toluene and sending it to the transalkylation, in the absence of unexpected results.

Alternatively, Casey notes that the amount of highly pure benzene that can be obtained from benzene column 134 is in relationship to the amount of toluene consumed in the disproportionation of disproportionation reactor 114 (since the highly pure benzene product is recovered via stream 136), and that an important feature of its invention is that transalkylation reactor 114 is operated to enhance the production of toluene such that desirable amounts of highly pure benzene can be obtained from benzene column 134 (col. 11, lines 5-12). Casey discloses that it can be achieved by both operating the transalkylation in transalkylation reactor 114 with a relatively high ratio of benzene to total aromatics, and by feeding both C9 and C10 aromatics to transalkylation reactor 114 (col. 11, lines 5-15). Furthermore, Casey discloses that the typical feed compositions to the transalkylation reactor include toluene preferably in an amount of 0-20 wt% (col. 11, lines 26-27; TABLE 4), while the typical feed composition (102) to the reformate splitter (108) (i.e. the first column in the feed fractionation unit) include toluene preferably in an amount of 15-30 wt% (col. 5, line 64- col, 6, line 13; TABLE 1). 
Thus, it would have been obvious to one skilled in the art to modify Casey by separating the aromatics feed stream (106) at least into a benzene stream, a toluene stream, and a C8+ stream, instead of a C7- stream and a C8+ stream, because one would have been motivated to control the toluene concentration in the feeds to the transalkylation unit (114) and the disproportionation unit (130) by controlling the flow of toluene in the aromatics feed stream. 
In this regard, Molinier teaches using a dividing-wall distillation column as a reformate splitter to separate a reformate to obtain a C6- overhead stream, a C7 side stream, and C8+ stream ([0037]; [0038]; Fig. 1).
Therefore, before the effective filing date of the instant invention, it would have been obvious to one skilled in the art to modify Case by recovering a toluene-enriched stream as a side draw from the first column and supplying a controlled amount of the side draw to the feed stream to the transalkylation reactor, because (i) this would enable controlling of the toluene concentration in the feed stream to the transalkylation unit, e.g., by meeting the preferable toluene amount noted in TABLE 1 in Casey, (ii) it would provide additional toluene that can be directed to the disproportionation unit, thereby increasing the highly pure benzene yield, and (iii) this modification involves application of a known separation technique to improve a known process to yield predictable results.

Allowable Subject Matter
Claim 27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter. No prior art of record, individually or in combination, teaches or renders obvious the transalkylation process of claim 27. Specifically, no prior art of record teaches or reasonably suggests decreasing the benzene amount while increasing the amount benzene in the first feed stream to the transalkylation reactor, where the modification takes place on-stream, such that the ring loss in the transalkylation effluent after the modification is reduced. Casey, which is applied in the above rejection, does not teach or suggest modifying benzene and toluene concentrations in the feed stream to a transalkylation reactor during the transalkylation reaction.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lai et al. (US Pat, 10,053,403, cited in IDS dated 08/12/2020) disclose a process comprising supplying hydrogen, benzene, and C9+ aromatics to a transalkylation comprising a catalyst comprising a zeolite and at least one metal to produce C8 aromatics (cl. 1, 11, and 12). It is noted that Lai is cited as disclosing a useful catalyst for the instant invention (Spec., [0043]). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON Y CHONG whose telephone number is (571)431-0694. The examiner can normally be reached Monday-Friday 9:30pm-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 5712725954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON Y CHONG/Examiner, Art Unit 1772    

/IN SUK C BULLOCK/Supervisory Patent Examiner, Art Unit 1772